DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# US 2009/0258203) in view of Breton et al. (# US 6096125).
Aoyama et al. discloses:
1. An ink jet recording method (see Abstract; [0125]-[0132]) comprising: 

an ink attachment step ([0132]), in which an ink composition containing a pigment ([0086]-[0093]) and resin particles ([0100]) is attached to the recording medium by ejecting the ink composition from an ink jet head (figure: 1-6). 
2. The ink jet recording method according to claim 1, wherein a resin particle content of the ink composition is from 0.9 to 13 times a pigment content (see Examples).
4. The ink jet recording method according to claim 1, wherein the flocculant ([0045]-[0082]), contained in the treatment liquid, is any of a cationic polymer ([0053]), a metal salt ([0046]-[0052]), and an organic acid ([0050]-[0052]).
5. The ink jet recording method according to claim 1, wherein a pigment content is from 0.5% to 5% by mass of a total mass of the ink composition (2 to 15%; [0099]) and a resin particle content is from 1% to 15% by mass of the total mass of the ink composition (1 to 25%; [0105]).
7. The ink jet recording method according to claim 1, wherein a surface temperature of a portion of the recording medium facing the ink jet head in the ink attachment step is 400 °C or less (40 °C to 150 °C; [0138]).
8. The ink jet recording method according to claim 1, wherein in the ink attachment step, the ink composition attached to the recording medium is dried using an air-blow drying mechanism (blowing hot air; element: 14, figure: 6; [0150]).

a treatment liquid nozzle group, which is a group of nozzles that eject the treatment liquid, and an ink nozzle group, which is a group of nozzles that eject the ink composition, have an overlap in a sub-scanning direction when projected in a main scanning direction (figure: 1-6).
10. The ink jet recording method according to claim 1, wherein in the ink attachment step, a distance between a nozzle surface of an ink nozzle group and a surface of the recording medium when the ink composition is ejected is 3 mm or less (figure: 1-6).
11. An ink set comprising an ink composition and a treatment liquid ([0045]); 
the ink set being for use in an ink jet recording method performed by attaching the treatment liquid to a recording medium and attaching the ink composition to the recording medium by ejecting the ink composition from an ink jet head (figure: 1-6), wherein:
the treatment liquid contains a flocculant ([0045]-[0082]); 
the ink composition contains a pigment ([0088]-[0099]) and resin particles ([0100]); and 
12. An ink jet recording apparatus (figure: 1-6) comprising: 
a treatment liquid attachment mechanism, which attaches a treatment liquid containing a flocculant to a recording medium ([0045]-[0082]); and 

Aoyama et al. explicitly did not discloses:
1. The ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate, a volume-average diameter of particles in a mixture is from 2000 to 6000 nm.
3. The ink jet recording method according to claim 1, wherein when the pigment is mixed with a 6% by mass aqueous solution of magnesium sulfate heptahydrate, a ratio of increase in a volume-average diameter of particles from the pigment before mixing to a mixture is 10 times or more, and when the resin particles are mixed with a 6% by mass aqueous solution of magnesium sulfate heptahydrate, a ratio of increase in a volume-average diameter of particles from the resin particles before mixing to a mixture is 1.5 times or less.
6. The ink jet recording method according to claim 1, wherein when the ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate, a ratio of increase in a volume-average diameter of particles in the ink composition before mixing to a mixture is from 10 to 60 times.
11. The ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate, a volume-average diameter of particles in a mixture is from 2000 to 6000 nm.

Breton et al. teaches that to have the durable high quality printed image, 
1. The ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate (0.25 to 25%; column: 13, line: 25-55), a volume-average diameter of particles in a mixture is from 2000 to 6000 nm (1 to 3 micrometer; 1000 to 3000 nm radius= 2000 to 6000 nm; column: 28, line: 50-66).
3. The ink jet recording method according to claim 1, wherein when the pigment is mixed with a 6% by mass aqueous solution of magnesium sulfate heptahydrate (0.25 to 25%; column: 13, line: 25-55), a ratio of increase in a volume-average diameter of particles from the pigment before mixing to a mixture is 10 times or more, and when the resin particles are mixed with a 6% by mass aqueous solution of magnesium sulfate heptahydrate (0.25 to 25%; column: 13, line: 25-55), a ratio of increase in a volume-average diameter of particles from the resin particles before mixing to a mixture is 1.5 times or less.
6. The ink jet recording method according to claim 1, wherein when the ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate (0.25 to 25%; column: 13, line: 25-55), a ratio of increase in a volume-average diameter of particles in the ink composition before mixing to a mixture is from 10 to 60 times.
11. The ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate (0.25 to 25%; column: 13, line: 25-
12. The ink composition is mixed in a 1:1 ratio by mass with a 6% by mass aqueous solution of magnesium sulfate heptahydrate (0.25 to 25%; column: 13, line: 25-55), a volume-average diameter of particles in a mixture is from 2000 to 6000 nm (1 to 3 micrometer; 1000 to 3000 nm radius= 2000 to 6000 nm; column: 28, line: 50-66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition, of  Aoyama et al .by the aforementioned teaching of Breton et al. in order to have the durable high quality printed image.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Mitsuzawa et al. (# US 2013/0135382) discloses the image forming method according to an embodiment of the invention includes forming an image on a recording medium with the ink set of an embodiment of the invention by an ink jet recording method ([0093]). More specifically, in the image forming method, the forming of an image preferably includes depositing the white ink on the recording medium to form a white ink layer and subsequently depositing the non-white ink on the white ink layer, and heating the recording medium on which the white ink and the non-white ink have been deposited ([0094]). The recording medium used in this image forming method may 
(2) Irihara et al. (# US 6428143) discloses an ink jet image forming method and an ink jet image forming device capable of forming an image of superior quality by using quickly drying ink and slowly drying ink in combination, wherein deviation which may occur in a discharge position of ink causes no reduction in the resolution of the image, black ink is adopted as the slowly drying ink, and so is white ink as one of the quickly drying ink. A white dot is formed with the white ink in a position to form a black dot on white recording paper, thereafter applying the black ink thereto. Deviation which may occur in the discharge position of the quickly drying white ink on the recording paper thus becomes almost visually unnoticeable (see Abstract).
(3) Wen (# US 6193361) discloses an apparatus for forming a layer having a surface texture in response to a surface texture signal includes a fluid ejection head adapted to deliver polymer fluid. The apparatus positions a receiver relative to the fluid ejection head and such receiver having a preformed image, and causes the fluid ejection head to deliver polymer fluid over the image in accordance with the surface 
(4) Okuda et al. (# US 2015/0035898) discloses an ink set includes a first ink that contains a white material and a first resin; and a second ink that contains a color material other than the white material and a second resin, wherein the first resin includes a component (A) causing cracks when resin of 0.5 g is dropped onto a slide glass and is dried at a temperature of 50.degree. C. and a humidity of 0% RH for 10 minutes, and wherein the second resin includes a component (B) of at least one of polyolefin wax and ethylene vinyl acetate resin (see Abstract).
(5) Okuda et al. (# US 2017/0232763) discloses a recording method includes applying a white ink containing a white material and a first resin onto a predetermined region of a recording medium, and applying a reaction liquid containing a reaction agent onto at least the predetermined region. Further, the recording method includes applying a clear ink containing a second resin onto at least the predetermined region, and the application of the white ink and the clear ink are performed while the white ink and the clear ink are both wet; and/or the white ink further contains the second resin. When either the first resin and water, or the second resin and water, is mixed with an aqueous solution of magnesium sulfate, the average particle size of the first resin increases more than the second resin (see Abstract; figure: 1, 2).
(6) Katsuragi (# US 2017/0166764) discloses a white ink includes a hollow resin particle, one or more first organic solvents, an acrylic silicone-based resin, a surfactant; and water. The luminosity (L*) of each of a first dried film having a thickness of 2.2-2.8 μm prepared by drying the white ink at 70 degrees C. and a second dried film having a 
(7) Nakano et al. (# US 2017/0291431) discloses a photo-curable ink jet ink set includes an undercoating photo-curable ink jet ink containing a (meth)acrylic acid ester having a vinyl ether group expressed by general formula (I), and an overcoating photo-curable ink jet ink. The undercoating photo-curable ink jet ink has a higher surface tension than the overcoating photo-curable ink jet ink (see Abstract).
(8) Saito et al. (# US 2013/0249996) discloses a pretreatment agent was provided for ink jet textile printing. The pretreatment agent contains a polyvalent metal compound, an anionic resin emulsion, a fluorinated water and oil repellent, and water (see Abstract).
(9) Sano (# US 2012/0287211) discloses: A printing method (see Abstract) for printing a printing medium to produce a printed item (figure: 2), the method comprising: 
a non-white ink application step (element: P1, P2, P3; figure: 2) of applying an aqueous non-white ink composition containing a non-white coloring material onto the printing medium ([0051]; [0052]), and  a white ink application step (element: W1, W2 W3, figure: 2) of applying an aqueous white ink composition containing a white coloring material ([0039]-[0042]) onto the non-white ink composition on the printing medium to form a superimposed region, and the mass ratio of the white ink composition to the non- white ink composition in the superimposed region is 1.5 or more in a portion to which the non-white ink composition is applied in an amount largest in the superimposed region (figure: 2).	

14. The printing method according to claim 1, wherein the white coloring material is an inorganic oxide pigment ([0019]; [0039]-[0041]).
15. The printing method according to claim 1, wherein the printing method is performed by using a printing apparatus including a control unit operable to control the amounts of the non-white ink composition and the white ink composition to be applied for printing (figure: 4; [0064]).
16. A printing apparatus (figure: 4) operable to print a printing medium, the printing apparatus comprising: 
a non-white ink applying section (element: 14, figure: 4) configured to apply an aqueous non-white ink composition containing a non-white coloring material onto the printing medium (white or non-white ink; [0059]), and 
a white ink applying section (element: 22, figure: 4) configured to apply an aqueous white ink composition containing a white coloring material (white or non-white ink; [0059]) onto the non-white ink composition on the printing medium to form a superimposed region (overlap or cover; element W1, W2, W3, figure: 2), wherein 
the mass ratio of the white ink composition to the non- white ink composition in the superimposed region is 1.5 or more in a portion to which the non-white ink composition is applied in an amount largest in the superimposed region (white ink overlap or cover color ink; element W1, W2, W3, figure: 2).
(10) Ohashi (# US 2016/0194824) discloses an ink jet recording method ([0094]) comprising: a treatment liquid attachment ([0097]) step, in which a treatment liquid 
(11) Mcgorrin (# US 2008/0178765) discloses an ink-jet ink comprises an aqueous liquid vehicle, at least 1% by weight colorant; and a black-to-color bleed control enhancing amount of magnesium sulfate or hydrate thereof (see Abstract; [0034]-[0041])
(12) Matsuyama et al. (# US 2012/0098883) discloses an ink for inkjet recording, containing: dispersed particles A; dispersed particles B; a water-soluble solvent; a surfactant; and water, wherein the dispersed particles A are coloring particles obtained by dispersing an organic pigment in water with assistance of a surfactant, and the dispersed particles B are coloring particles obtained by dispersing a polymer-coated organic pigment in water (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853